Order entered May 21, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00343-CV

                             IN THE INTEREST OF N.T., A CHILD

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DF-04-10316-Z

                                             ORDER
           By order entered May 4, 2015, we granted court reporter Glenda E. Finkley’s second

request to extend time to file the reporter’s record and directed her to file the record no later than

May 14, 2015. To date, however, the record has not been filed. Because this is an accelerated

appeal from a decree terminating Mother’s parental rights and the record was first due March 16,

2015, we ORDER the record be filed no later than May 26, 2015. We CAUTION Ms. Finkley

that failure to comply with this order may result in an order that she not sit as a court reporter

until she complies.     Accordingly, if necessary the trial court shall arrange for a substitute

reporter. See TEX. R. APP. P. 28.4(b)(1).

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and counsel for the

parties.

                                                        /s/   DOUGLAS S. LANG
                                                              PRESIDING JUSTICE